ao nN nN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00716-MMD-CLB Document 50 Filed 11/15/19 Page 1 of 3

AARON D. FORD
Attorney General
CHARLES D HOPPER, Bar No. 6346
Deputy Attorney General
State of Nevada
Public Safety Division
555 E. Washington Ave., Ste. 3900
Las Vegas, Nevada 89101
Tel: (702) 486-3655
E-mail: cdhopper@ag.nv.gov
Attorneys for Defendants
Romeo Aranas, Isidro Baca, Candis Brockway,
Dana Marks, Brian Ward & Therese Wickham

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

BRIAN KEVIN GRAY,
Case No. 3:16-cv-00716-MMD-CLB
Plaintiff,
VS. DEFENDANTS’ MOTION FOR
EXTENSION OF TIME TO FILE
ISIDRO BACA, et al., RESPONSE TO PLAINTIFF’S
MOTION TO COMPEL DISCOVERY
Defendants.

 

Defendants, Romeo Aranas, Isidro Baca, Candis Brockway, Dana Marks, Brian
Ward and Therese Wickham, by and through counsel, Aaron D. Ford, Attorney General of
the State of Nevada, and Charles D Hopper, Deputy Attorney General, hereby file this
Motion for Extension of Time to File Response to Plaintiffs Motion to Compel Discovery.
This motion is made and based on the following Memorandum of Points and Authorities,
the pleadings and papers on file herein, and any other evidence this Court deems
appropriate to consider.

MEMORANDUM OF POINTS AND AUTHORITIES

On November 1, 2019, Plaintiff filed the instant Motion to Compel Discovery. See
ECF No. 47. Defendants’ response is now due today, November 15, 2019. Defendants,
however, are unable to meet today’s deadline for filing of their response due to the
reassignment of the case. The instant matter was being handled by a different Deputy

Attorney General than the current Deputy Attorney General. That being said, the former

l

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00716-MMD-CLB Document 50 Filed 11/15/19 Page 2 of 3

Deputy Attorney General handling the matter unexpectedly left the office of the Nevada
Attorney General. Thus, the case was required to be reassigned and was done so as
expeditiously as possible. The matter was reassigned on November 13, 2019. Only upon
an initial cursory review of the instant matter yesterday, November 14, 2019, did the
current Deputy Attorney General realize there was a response due today, November 15,
2019. Therefore, Defendants respectfully request that this Court grant an additional
thirty (30) days to file their response to Plaintiffs Motion to Compel Discovery.
DATED this 15th day of November, 2019.

AARON D. FORD
Attorney General

By:_/s/ Charles D Hopper
CHARLES D HOPPER, Bar No. 6346
Deputy Attorney General
Attorneys for Defendants
Romeo Aranas, Isidro Baca,
Candis Brockway, Dana Marks,
Brian Ward & Therese Wickham

Le 1599 ORDERED

CRATE JUDGE
DA DL [ 20. LAT

 
oO CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00716-MMD-CLB Document 50 Filed 11/15/19 Page 3 of 3

CERTIFICATE OF SERVICE

I certify that I am an employee of the State of Nevada, Office of the Attorney
General, and that on November 15, 2019, I electronically filed the foregoing
DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO
PLAINTIFF’S MOTION TO COMPEL DISCOVERY via this Court’s electronic filing
system. Parties who are registered with this Court’s electronic filing system will be served
electronically. For those parties not registered, service was made by depositing a copy for
mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada,

addressed to the following:

Brian Kevin Gray #93478

C/O NNCC Law Librarian

Northern Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

/s/ Yolonda Laster
An employee of the
Office of the Attorney General

 
